UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA Exhibit 99.1 NEWNAN DIVISION } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGEW. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR'S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD FROM8/31/2007 to 9/30/2007 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor's Address Attorney's Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (203) 329-8412 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period from August 31, 2007 to September 30, 2007 Opening Cash Balance -8/31/07 $1,679 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other 6 Total Inflows 6 Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy 9 9 Consulting Fees Lockbox Fees 0 0 Supplies & Misc Rent 0 0 Insurance Utilities (Heat, Hydro, Phone, etc.) 1 1 Payroll (inlcuding tax payments & fees) 11 11 T&E Reimbursements State Tax Payments 1 1 Distribution to Equity Total Outflows 23 23 Net Cash Flows (17) Closing Cash Balance $1,662 Amount of Cash Balance inReserve for Classes 8 -12 Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period from August 31, 2007 to September 30, 2007 Amounts in $000's Accounts Receivable at Petition Date: $75,200 Beginning of Month Balance*- Gross $13,476 (per 8/31/07 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $13,476 (per 9/30/07 G/L) Allowance for Doubtful Accounts (13,476) End of Month Balance - Net of Allowance $- Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $- $- $111 $111 Attachment 2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period from August 31, 2007 to September 30, 2007 Amounts in $000's See attached System Generated A/P reports as of 9/30/2007 (Attachments 2A and 2B). Beginning of Period Balance $59 (per 8/31/07 G/L) PLUS:New Indebtedness Incurred 75 LESS:Amounts Paid on A/P& taxes (75) End of Month Balance $59 (per 9/30/07 G/L) The New Power Company Vendor Balance Detail as of September 30, 2007 Type Date Amount Balance Archivesone 0.00 Bill 09/23/2007 494.34 494.34 Bill Pmt -Check 09/23/2007 -494.34 0.00 Total Archivesone 0.00 0.00 AT&T 0.00 Bill 09/13/2007 137.88 137.88 Bill Pmt -Check 09/13/2007 -137.88 0.00 Bill 09/23/2007 277.83 277.83 Bill 09/23/2007 10.60 288.43 Bill Pmt -Check 09/23/2007 -277.83 10.60 Bill Pmt -Check 09/23/2007 -10.60 0.00 Total AT&T 0.00 0.00 Commissioner of Revenue Services, Ct 0.00 Bill 09/14/2007 1,000.00 1,000.00 Bill Pmt -Check 09/14/2007 -1,000.00 0.00 Total Commissioner of Revenue Services, Ct 0.00 0.00 D'Arcangelo & Co. LLP 0.00 Bill 09/23/2007 6,750.00 6,750.00 Bill Pmt -Check 09/23/2007 -6,750.00 0.00 Total D'Arcangelo & Co. LLP 0.00 0.00 epiq Systems 0.00 Bill 09/23/2007 387.49 387.49 Bill Pmt -Check 09/23/2007 -387.49 0.00 Total epiq Systems 0.00 0.00 Kaster Moving Co. Inc. 0.00 Bill 09/23/2007 82.50 82.50 Bill Pmt -Check 09/23/2007 -82.50 0.00 Total Kaster Moving Co. Inc. 0.00 0.00 King and Spalding 0.00 Bill 09/23/2007 2,431.35 2,431.35 Bill Pmt -Check 09/23/2007 -2,431.35 0.00 Total King and Spalding 0.00 0.00 Mesirow Financial Services, Inc 0.00 Bill 09/30/2007 60,000.00 60,000.00 Bill Pmt -Check 09/30/2007 -60,000.00 0.00 Total Mesirow Financial Services, Inc 0.00 0.00 Ms. Patricia Foster 0.00 Bill 09/23/2007 877.76 877.76 Bill Pmt -Check 09/23/2007 -877.76 0.00 Total Ms. Patricia Foster 0.00 0.00 0.00 0.00 TOTAL The New Power Company unpaid Vendor Detail as of September 30, 2007 Name Balance Franchise Tax Liability 55,465.00 Payroll Tax Liablility 3,215.12 58,680.12 Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventroy and Fixed Assets Report For Period from August 31, 2007 to September 30, 2007 Amounts in $000's Inventory Report Inventory Balance at Petition Date $15,587 Inventory at Beginning of Period $- (per 8/31/07 G/L) PLUS:Inventrory Purchased - LESS:Inventory Used or Sold - End of Month Balance $- (per 9/30/07 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date $ 1,238 Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $- Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $- Attachment 4 Page 1 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 9/01/2007-9/30/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance $571,129.38 Total Deposits $2,027.64 Total Payments $19,984.43 Closing Balance $553,172.59 Service Charges $91.04 First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page2 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 9/01/2007-9/30/2007 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance $1,128,843.78 Total Deposits $1,696.48 Interest Income Total Payments $2,654.08 Payroll Taxes Closing Balance $1,127,886.18 Service Charges $- First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page3 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 9/01/2007-9/30/2007 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $0.00 Total Deposits $19,893.38 Total Payments $19,893.38 Closing Balance $0.00 Service Charges N/A First Check issued this Period 201114 Last Check issued this Period 201128 Total # of checks issued this Period 15 Exhibit 5 The New Power Company Check Detail September 2007 Num Date Name Paid Amount 201114 09/13/2007 CT Commissioner of Revenue Services 504.16 201115 09/13/2007 United States Treasury 2,654.08 201115 09/13/2007 M. Patricia Foster 3,704.73 201116 09/13/2007 AT&T 137.88 201117 09/14/2007 Commissioner of Revenue Services, Ct 1,000.00 201118 09/23/2007 Ms. Patricia Foster 877.76 201119 09/23/2007 AT&T 277.83 201120 09/23/2007 AT&T 10.60 201121 09/23/2007 D'Arcangelo & Co. LLP 6,750.00 201122 09/23/2007 epiq Systems 387.49 201123 09/23/2007 Kaster Moving Co. Inc. 82.50 201124 09/23/2007 King and Spalding 2,431.35 201125 09/23/2007 Archivesone 494.34 201126 09/23/2007 void void 201127 09/30/2007 M. Patricia Foster 3,704.73 201128 09/30/2007 Mesirow Financial Services, Inc 60,000.00 Attachment 6 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Tax Report For Period from August 31, 2007 to September 30, 2007 Amounts in $000's Taxes Paid During the Month Employment Taxes 3.2 Connecticut State Tax 1.0 Taxes Owed and Due Payroll Tax Liability 3.2 Attachment 7A NewPower Holdings, Inc. Case Number: 02-10835 Summary of Officer Compensation / Summary of Personnel and Insurance Coverages For Period from August 31, 2007 to September 30, 2007 Amounts in $000's Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment.* * Omitted Attachment 7B (Supplemental) Payments made to insiders 9/01/07 - 9/30/07 Payments are in gross amts Title Amount Date Type President & CEO $5,208.33 9/13/2007 Salary for pay period 9/01 -9/15 $5,208.33 9/302007 Salary for pay period 9/16 -9/3 $10,416.67
